Citation Nr: 0945887	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  09-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1948 to February 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket due to the Veteran's age pursuant to 38 C.F.R. 
§ 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

When the Veteran was last examined by VA in July 2007, the 
focus of the examination was the diagnosis of posttraumatic 
stress disorder to support the Veteran's claim of service 
connection.  Since then Veteran has been in individual and 
group therapy at a Vet Center.  And the Veteran asserts that 
he is now seeking treatment for posttraumatic stress disorder 
at a VA clinic. 

In light of the above, there is a need to verify the current 
severity of posttraumatic stress disorder, and a 
reexamination is required under 38 C.F.R. § 3.327(a).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Obtain records from the Vet Center 
in Modesto, California since January 
2009; and the records from the VA 
clinic in Modesto, California. 

2.  Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to service-connected 
posttraumatic stress disorder.  The 
claims folder should be made available 
to the examiner for review.

3. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse to 
the Veteran, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



